Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 October 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-10, 12-15, and 19-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 9, and 19 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 11, and 18 of co-pending Application No. 15/883,732 (hereinafter Shi) in view of Dutta et al. (US 2012/0239727).  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. The subject matter claimed in the instant application is fully disclosed in the referenced co-pending application and would be covered by any patent granted on that co-pending application since the referenced co-pending application and the instant application are claiming common subject matter, as follows:

Regarding claim 1,
Claim 1 of Instant Application
Claim of Shi
obtaining, by a data bus controller, service information of a service, wherein the service information of the service comprises information indicative of: 
a service type, wherein the service type is a files service type, and a service identity;
generating a routing rule for the service, by the data bus controller applying both the service type and the service identity of the service to a preset routing rule generation protocol, to generate the routing rule for the service according to the service information of the service, wherein the routing rule is used to indicate at least one path through which a data packet can pass; and
sending, by the data bus controller, the routing rule to a data bus, wherein the routing rule is used for the data bus forwarding a received data packet of the service to an application corresponding to the received data packet.

obtaining, by the data bus controller, a service information of a service in the MEC system, wherein the service information of the service comprises information indicative of:
a service type, wherein the service type is a file service type, and a service identity;
generating a routing rule for the service, by the data bus controller applying the both service type and the service identity of the service to a preset routing rule generation protocol, to generate routing rule for the service according to the service information of the service, wherein the routing rule is used to indicate at least one path through which a data packet can pass, and 
wherein the routing rule for the service comprises:
at least a first filter; and
a path identifier list including at least a first path identifier of a first path,
wherein the routing rule provides a correspondence between the first filter and the first path identifier of the first path; and
sending, by the data bus controller, the routing rule to the data bus;
wherein the method further comprises for a data packet of the service received by the data bus:
determining, by the classifier, the first path identifier corresponds to the data packet by using the first filter and the path identifier list of the routing rule;
adding, by the classifier, the first path identifier to the data packet; and
forwarding, by the service forwarder after the adding and according to the first path identifier obtained from the data packet, the data packet to the service.




Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Shi by eliminating the elements and their functions of the claims as set forth above.
Shi discloses all the subject matter of the claimed invention with the exception of wherein the routing rule is used for the data bus forwarding a received data packet of the service to an application corresponding to the received data packet. Dutta from the same or similar fields of endeavor discloses 
sending, by the data bus controller, the routing rule to a data bus (¶ [0065]: If the SNs 45 are available (at step 428), the controller 20 determines a processing order for the SNs 45 and sets a routing path between the SN 45 and a path between the final SN in the process and the UE 102. Additionally, if the object or multi-media file is remotely stored in the object servers 55, the controller 20 sets a routing path between the selected SNs 45 and the object server 55), wherein the routing rule (¶ [0065]: If the SNs 45 are available (at step 428), the controller 20 determines a processing order for the SNs 45 and sets a routing path between the SN 45 and a path between the final SN in the process and the UE 102. Additionally, if the object or multi-media file is remotely stored in the object servers 55, the controller 20 sets a routing path between the selected SNs 45 and the object server 55)  is used for data bus forwarding a received data packet of the service to an application corresponding to the received data packet (¶ [0041]: The object servers 55 store multimedia files and object that are subject to the requested services, such as but not limited to, streaming videos, files, pictures, text messages, data files; ¶ [0066]: A service route request and response message is exchanged between the controller 20 and each of the SN(s) 45. After processing the service availability response messages, the controller sets up a service chaining (order) and notifies the SNs. The Service Route will contain the source address or URL of the previous SN 45 in the chain where data can be retrieved, i.e., object server 55 or UE 10 ... When the service router receives a message, it analyzes the message, by the way of resolving the destination service information (like service address, service type) and forwards the message to one or more immediate neighboring routers or SNs 45 on the way to its ultimate destinations, i.e., UE 102 or appropriate SN(s) 45). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Shi by setting, by controller, routing path among SNs, object servers, UEs to enable the service router to analyzes the received and message by the way of resolving the destination service information and to forward neighboring routers or SNs on the way to its ultimate destinations, i.e., UE or appropriate SN of Dutta. The motivation would have been to provide a unified way to manage static and dynamic information of service nodes as well as monitoring of service components (Dutta ¶ [0031]).

Claims 11 and 18 of instant application are rejected on the ground of nonstatutory double patenting over claims 9 and 19 of Shi based on the similar reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9, 19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutta et al. (US 2012/0239727).

Regarding claim 1, Dutta discloses 
A method for obtaining a routing rule, comprising: obtaining, by a data bus controller, a service information of a service (¶ [0037]: While FIG. 1 illustrates the service register to be a separate network node, the service register can be integrated into the controller 20; ¶ [0043]: The service/application developer, network operator (or service provider) or end user enters information into preset fields. For example, the preset field can be, but is not limited to: name of developer, tag name for service, type of service, brief description of service, IP address of service components which handle the service, status of service, etc.; ¶ [0044]: The preset fields can be sent in the register request; ¶ [0047]: input information is transmitted to the controller 20 to register into the service register 30, at step 215. Alternatively, the information can be directly transmitted to the service register 30. Responsive to the receipt of the service information, the service register 30 formats it and includes the service in the list of available services, e.g., service registry), wherein the service information of the service comprises information indicative of: a service type, wherein the service type is a files service type, and a service identity (¶ [0041]: The object servers 55 store multimedia files and object that are subject to the requested services, such as but not limited to, streaming videos, files, pictures, text messages, data files, etc.; ¶ [0066]: The service chaining sequence, i.e., plurality of SNs 45, can be connected using a one-hop signaling. Alternatively, multiple hops between SNs(s) can be used. These additional hops can traverse service routers (not shown). When the service router receives a message, it analyzes the message, by the way of resolving the destination service information (like service address, service type) and forwards the message to one or more immediate neighboring routers or SNs 45 on the way to its ultimate destinations, i.e., UE 102 or appropriate SN(s) 45); 
generating a routing rule for the service, by the data bus controller (¶ [0064]: The controller 20 will access the service register to determine another SN that is capable of performing the same service. The controller 20 will establish a routing chain between the other SN and the UE 10, after the controller 20 confirms the availability of the SN 45; ¶ [0065]: the controller 20 determines a processing order for the SNs 45 and sets a routing path between the SN 45 and a path between the final SN in the process and the UE 102) applying both the service type and the service identity of the service (¶ [0043]: The service/application developer, network operator (or service provider) or end user enters information into preset fields. For example, the preset field can be, but is not limited to: name of developer, tag name for service, type of service, brief description of service, IP address of service components which handle the service, status of service, etc.; ¶ [0044]: The preset fields can be sent in the register request; ¶ [0047]: input information is transmitted to the controller 20 to register into the service register 30, at step 215. Alternatively, the information can be directly transmitted to the service register 30. Responsive to the receipt of the service information, the service register 30 formats it and includes the service in the list of available services, e.g., service registry) to a preset routing rule generation protocol, to generate the routing rule for the service according to the service information of the service, wherein the routing rule is used to indicate at least one path through which a data packet can pass (¶ [0064]: The controller 20 will access the service register to determine another SN that is capable of performing the same service. The controller 20 will establish a routing chain between the other SN and the UE 10, after the controller 20 confirms the availability of the SN 45; ¶ [0065]: the controller 20 determines a processing order for the SNs 45 and sets a routing path between the SN 45 and a path between the final SN in the process and the UE 102);
sending, by the data bus controller, the routing rule to a data bus (¶ [0065]: If the SNs 45 are available (at step 428), the controller 20 determines a processing order for the SNs 45 and sets a routing path between the SN 45 and a path between the final SN in the process and the UE 102. Additionally, if the object or multi-media file is remotely stored in the object servers 55, the controller 20 sets a routing path between the selected SNs 45 and the object server 55), wherein the routing rule (¶ [0065]: If the SNs 45 are available (at step 428), the controller 20 determines a processing order for the SNs 45 and sets a routing path between the SN 45 and a path between the final SN in the process and the UE 102. Additionally, if the object or multi-media file is remotely stored in the object servers 55, the controller 20 sets a routing path between the selected SNs 45 and the object server 55)  is used for data bus forwarding a received data packet of the service to an application corresponding to the received data packet (¶ [0041]: The object servers 55 store multimedia files and object that are subject to the requested services, such as but not limited to, streaming videos, files, pictures, text messages, data files; ¶ [0066]: A service route request and response message is exchanged between the controller 20 and each of the SN(s) 45. After processing the service availability response messages, the controller sets up a service chaining (order) and notifies the SNs. The Service Route will contain the source address or URL of the previous SN 45 in the chain where data can be retrieved, i.e., object server 55 or UE 10 ... When the service router receives a message, it analyzes the message, by the way of resolving the destination service information (like service address, service type) and forwards the message to one or more immediate neighboring routers or SNs 45 on the way to its ultimate destinations, i.e., UE 102 or appropriate SN(s) 45).
Regarding claim 9 referring to claim 1, Dutta discloses A system for obtaining a routing rule, comprising: a data bus controller (Dutta ¶ [0037]: While FIG. 1 illustrates the service register to be a separate network node, the service register can be integrated into the controller 20); and a data bus, wherein the data bus controller: ... (Fig. 1).
Regarding claim 19 referring to claim 1, Dutta discloses A non-transitory computer-readable medium storing computer instructions, that when executed by one or more processors, cause the one or more processors to perform a method including: ... (¶ [0089]).
Regarding claim 23 referring to claim 1, Dutta discloses A routing rule implementation apparatus, comprising: a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to perform a method including: ... (¶ [0089]).

Regarding claim 5, Dutta discloses 
wherein the obtaining, by a data bus controller, service information of at least one service comprises one of: 
receiving, by the data bus controller, the service information of the at least one service from a service registry (¶ [0049]: The controller 30 authorizes the request and responds with a register response at step 305. The register response can be a list of available services and SNs 45 to select from and aggregate; ¶ [0054]: the controller 402 obtains a list of available services from the service register 30); 
receiving, by the data bus controller, service information from an application (¶ [0045]: The attributes used in the register request can be a class, a desc, a first status and a second status and id, expires, contact address, and port, vender, input form, output form, protocol, node infor and format etc. The class is used to describe the type of service supported by the SN 45 ... The contact address is the IP address of the node sending the register request, e.g., SN. The contact port is the port number of the node sending the register request); ¶ [0054]: the controller 402 obtains a list of available services from the service register 30 ... The tag describes information about type of service and where the content can be found. The title has information about the specific service, i.e., the name and type); or 
receiving, by the data bus controller, the service information of the at least one service from a service manager (¶ [0043]: The service/application developer, network operator (or service provider) or end user enters information into preset fields. For example, the preset field can be, but is not limited to: name of developer, tag name for service, type of service, brief description of service, IP address of service components which handle the service, status of service, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6-8, 10, 12-15, 20-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2012/0239727) in view of Balasubramanian et al. (US 2014/0119374).

Regarding claims 2 and 10, Dutta discloses all the subject matter of the claimed invention with the exception of wherein the data bus comprises a classifier and a service function forwarder, and the method further comprises: receiving, by the classifier, a data packet; selecting, by the classifier, a data routing path from the at least one path; and forwarding, by the service function forwarder, the data packet received by the classifier to an application corresponding to the data packet according to the data routing path selected by the classifier. Balasubramanian from the same or similar fields of endeavor discloses wherein the data bus comprises a classifier (Fig. 4, ¶ [0049]: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet) and a service forwarder (¶ [0050]: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink; ¶ [0101]: In addition, such electronic devices typically include a set of one or more processors coupled to one or more other components), and the method further comprises: receiving, by the classifier, a data packet; selecting, by the classifier, a data routing path from the at least one path (Fig. 4, ¶ [0049]: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet); and forwarding, by the service function forwarder, the data packet received by the classifier to an application corresponding to the data packet (¶ [0050]: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink; ¶ [0101]: In addition, such electronic devices typically include a set of one or more processors coupled to one or more other components) according to the data routing path selected by the classifier (Fig. 4, ¶ [0049]: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Dutta in view of Yuzawa by determining uplink service path based on uplink packet filter rules such as 5-tuple type information (i.e., first filter), inserting uplink service path ID (i.e., path identifier list including at least a first path identifier of a first path) to uplink packet, and forward the uplink packet along the uplink service path after inserting the uplink service path ID into the uplink packet of Balasubramanian. The motivation would have been to facilitate determination of an appropriate downlink service path for the corresponding downlink packet (Balasubramanian ¶ [0031]).

Regarding claims 4, 12 and 20, Dutta discloses all the subject matter of the claimed invention with the exception of wherein the routing rule comprises at least one filter and path information corresponding to each filter, and each filter is configured to indicate a source address, a destination address, a sending protocol, a source port number, and a destination port number of a corresponding path. Balasubramanian from the same or similar fields of endeavor discloses wherein the routing rule comprises at least one filter and path information corresponding to each filter, and each filter is configured to indicate a source address, a destination address, a sending protocol, a source port number, and a destination port number of a corresponding path (¶ [0049]: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Dutta by determining uplink service path based on uplink packet filter rules such as 5-tuple type information (i.e., first filter), inserting uplink service path ID (i.e., path identifier list including at least a first path identifier of a first path) to uplink packet, and forward the uplink packet along the uplink service path after inserting the uplink service path ID into the uplink packet of Balasubramanian. The motivation would have been to facilitate determination of an appropriate downlink service path for the corresponding downlink packet (Balasubramanian ¶ [0031]).

Regarding claims 6, 13, 21, and 24, Dutta discloses all the subject matter of the claimed invention with the exception of wherein the routing rule comprises a path identifier list and path information about at least one path, the path identifier list comprises a correspondence between at least one filter and a path identifier, and the path information comprises a path identifier and a service identity of at least one service corresponding to the path identifier. Balasubramanian from the same or similar fields of endeavor discloses wherein the routing rule comprises a path identifier list and path information about at least one path, the path identifier list comprises a correspondence between at least one filter and a path identifier, and the path information comprises a path identifier and a service identity of at least one service corresponding to the path identifier (¶ [0049]: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet; ¶ [0050]: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Dutta by determining uplink service path based on service policy information, uplink packet filter rules such as 5-tuple type information, inserting uplink service path ID to uplink packet, and forward the uplink packet along the uplink service path after inserting the uplink service path ID into the uplink packet of Balasubramanian. The motivation would have been to facilitate determination of an appropriate downlink service path for the corresponding downlink packet (Balasubramanian ¶ [0031]).

Regarding claims 7, 14, 22, and 25, Dutta discloses all the subject matter of the claimed invention with the exception of wherein the data bus comprises a classifier and a service function forwarder, and the sending, by the data bus controller, the routing rule to the data bus comprises: sending, by the data bus controller, the path identifier list to the classifier; and sending, by the data bus controller, the path identifier list and the path information about the at least one path to the service forwarder. Balasubramanian from the same or similar fields of endeavor discloses wherein the data bus comprises a classifier and a service function forwarder, and the sending, by the data bus controller, the routing rule to the data bus comprises: sending, by the data bus controller, the path identifier list to the classifier; and sending, by the data bus controller, the path identifier list and the path information about the at least one path to the service forwarder (Fig. 4, ¶ [0049]: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet; ¶ [0050]: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink; ¶ [0101]: In addition, such electronic devices typically include a set of one or more processors coupled to one or more other components). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Dutta by determining uplink service path based on uplink packet filter rules such as 5-tuple type information (i.e., first filter), inserting uplink service path ID (i.e., path identifier list including at least a first path identifier of a first path) to uplink packet, and forward the uplink packet along the uplink service path after inserting the uplink service path ID into the uplink packet of Balasubramanian. The motivation would have been to facilitate determination of an appropriate downlink service path for the corresponding downlink packet (Balasubramanian ¶ [0031]).

Regarding claims 8 and 15, Dutta discloses all the subject matter of the claimed invention with the exception of wherein the method further comprises: receiving, by the classifier, a data packet; determining, by the classifier, a first path identifier of the data packet according to the path identifier list; adding, by the classifier, the first path identifier to the data packet, and sending the data packet to which the first path identifier is added to the service forwarder; forwarding, by the service forwarder, the data packet to an application corresponding to the data packet according to the path identifier list, the path information about the at least one path, and the first path identifier. Balasubramanian from the same or similar fields of endeavor discloses wherein the method further comprises: receiving, by the classifier, a data packet; determining, by the classifier, a first path identifier of the data packet according to the path identifier list; adding, by the classifier, the first path identifier to the data packet, and sending the data packet to which the first path identifier is added to the service forwarder (Fig. 4, ¶ [0049]: uplink service path may be determined based on per-subscriber service policy specification information 432, one or more uplink packet filter rules (e.g., that specify an uplink service path based on a per-flow basis) ... By way of example, the 5 -tuple type information of the uplink packet may be used to identify a subscriber and then that subscribers corresponding service policy information may be identified in order to determine what uplink service path to use (e.g., which services the subscriber desires to have performed). After the appropriate uplink service path has been determined, an uplink service path identifier (ID) insertion module 433 may insert, append, or otherwise add an uplink service path ID to the uplink packet); forwarding, by the service forwarder, the data packet to an application corresponding to the data packet according to the path identifier list, the path information about the at least one path, and the first path identifier (¶ [0050]: After the uplink service path and/or the uplink service path ID have been determined, the uplink packet may be forwarded along the uplink service path (e.g. among the different appropriate service modules) by using the determined uplink service path and/or the uplink service path ID added to the uplink; ¶ [0101]: In addition, such electronic devices typically include a set of one or more processors coupled to one or more other components). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching of Dutta by determining uplink service path based on uplink packet filter rules such as 5-tuple type information (i.e., first filter), inserting uplink service path ID (i.e., path identifier list including at least a first path identifier of a first path) to uplink packet, and forward the uplink packet along the uplink service path after inserting the uplink service path ID into the uplink packet of Balasubramanian. The motivation would have been to facilitate determination of an appropriate downlink service path for the corresponding downlink packet (Balasubramanian ¶ [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466